Citation Nr: 0534223	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-08 464 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESSES AT HEARINGS ON APPEAL

Veteran, veteran's spouse, and Dr. C. B.





INTRODUCTION

The veteran had active duty from November 1969 to November 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
Due to the veteran's relocation, the case is now handled by 
the Waco, Texas RO.  

The Board denied this case in an October 2002 decision, which 
was vacated and remanded by the U.S. Court of Appeals for 
Veterans Claims (Court) in November 2003.  

The Board remanded this case for additional development in 
January 2005.  The veteran, his representative, and Dr. C. B. 
appeared before the undersigned Veterans Law Judge at a 
hearing in Washington, D.C. in October 2005.  Subsequently, 
additional evidence with a waiver of RO jurisdiction was 
submitted in November 2005.


FINDINGS OF FACT

Medical evidence demonstrates that the veteran's multiple 
sclerosis had its onset within seven years of the veteran's 
discharge his military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, multiple sclerosis 
began within seven years of the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contends that the symptoms of multiple 
sclerosis were manifested in the 1970's within seven years of 
service.  The veteran specifically reported that he began 
having urinary incontinence; initially while sleeping and 
infrequent leg weakness in the late 1970's.  The veteran's 
spouse reported that she lived with the veteran beginning in 
1973, that he was very thin, and would often get up to go to 
the bathroom in the middle of the night.  After their 
marriage in 1977, she remembers that urinary incontinency 
problems increased at night and during the day, and continued 
on an unpredicted basis thereafter.  The veteran reported 
that he was diagnosed with multiple sclerosis in 1989.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Service connection is also granted for those chronic diseases 
listed under 38 C.F.R. § 3.309(a) if the disease manifests to 
a degree of 10 percent or more within 1 year (for Hansens's 
disease (leprosy) and tuberculosis, within 3 years; multiple 
sclerosis, within 7 years) from the date of separation from 
service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 
3.307(a)(3) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

An April 1993 VA examination report noted that the veteran 
was diagnosed with multiple sclerosis by MRI in 1989.  The VA 
examiner stated that the veteran reported developing urinary 
incontinence in 1977, bilateral leg weakness in 1984, and 
transient loss and return of left eye vision in 1987.  The 
examiner found the veteran's clinical history and examination 
were consistent with a diagnosis of multiple sclerosis.  
Furthermore, the VA examiner stated that historically it 
appeared that the symptoms of incontinence developed within 
seven years of discharge from the military and could very 
well have been due to multiple sclerosis, considering the 
veteran's age.

In statements and testimony, the veteran and his wife 
reported that the urinary incontinence really became a major 
problem shortly after their marriage in 1977 and was 
unpredictable, occurring both during the day and at night.  
The veteran stated that he had a urinary imaging test in 1981 
which showed an inverted Christmas tree bladder.

In a November 1999 letter, the veteran's previous 
chiropractor, Dr. J.M.H. stated that he no longer had records 
dating back to the 1970's but recalled treating the veteran 
around 1980 or 1981, as it was prior to the renovations of 
his office.  Dr. H stated that he treated the veteran for 
back and leg pain and that the veteran reported concerns with 
his urinary incontinence which significantly predated the leg 
and low back symptoms.  Dr. H stated that upon learning of 
the veteran's diagnosis of multiple sclerosis, he felt that 
he had seen the symptoms of that disease process in the early 
1980's and that the urinary incontinence that began in the 
1970's was also a manifestation of the disease.

In his testimony at the October 2005 hearing and in a letter 
also dated in October 2005, Dr. C. B., a physician 
specializing in Neuro-Radiology, stated that he reviewed the 
veteran's entire claims file, including the service and post-
service medical records, as well as interviewed the veteran.  
Dr. B stated his opinion that the veteran likely had his 
first symptoms of Multiple Sclerosis in service and that the 
urinary bladder incontinence in 1977 was further 
documentation of early symptoms of the disease.  Dr. B noted 
that the veteran's service medical records show 20/23 vision 
in the right eye and 20/40 vision in the left eye as well as 
deficits in his audiogram during service; however, at 
separation, the veteran's vision was 20/40 bilaterally and 
his audiogram was normal.  According to Dr. B, these findings 
show waxing and waning in the visual and auditory systems, 
which are classic signs of multiple sclerosis.  Moreover, Dr. 
B noted the veteran's report of urinary incontinence 
beginning in 1977, with reports of a cystometrogram revealing 
an inverted Christmas tree bladder in 1981.  Dr. B noted that 
urinary incontinence (neurogenic bladder) in a 27 year old 
man, would be very unusual unless the patient had some sort 
of underlying neurologic abnormality.  In this veteran's 
case, there is no other etiology for the bladder problems 
beginning in 1977 other than multiple sclerosis.  In 
testimony, Dr. B reported that the inverted Christmas tree 
bladder is the result of wall thickening and takes a long 
time to develop.  Additionally, Dr. B stated that the 
veteran's 1989 MRI is consistent with Multiple Sclerosis 
being present in the spinal cord and the brain, and that the 
spinal cord finding likely account for the early bladder 
incontinence.  

The Board finds that Dr. B's opinion is credible as it was 
based objective medical evidence and ongoing treatment of the 
veteran as well as other medical opinions, including a 1993 
VA examination, of record.  

Although the veteran's service medical records and separation 
examination were silent as to any diagnosed multiple 
sclerosis pathology, the findings relied upon for the 
supporting medical opinions were adequately documented.  The 
Board observes that the private physician's specialized 
medical opinion as well as the VA 1993 examination medical 
opinion are supported by documented medical evidence and 
sound medical principles and knowledge.  

The United States Court of Veterans Appeals (Court) has held 
that the Board may consider only independent medical evidence 
to support its findings.  The Board is not free to substitute 
its own unsubstantiated medical conclusion to refute a 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Under the circumstances, the medical opinions appear 
to be entirely adequate and there are no medical opinions of 
record that contradict the above noted opinions.  Thus, the 
Board concludes that service connection for multiple 
sclerosis is warranted.

The Board considered the veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome as noted 
above, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


